Tenney, J.
— This caséis essentially unlike that of Irish v. Webster & al. 5 Greenl. 171, which was upon a note not negotiable, given by the defendants therein to James Irish, State’s agent, for a prior indebtedness to the State for logs cut on its lands, by the permission of the plaintiff’s predecessor in- office, no discharge for that indebtedness having been given.
The statute of 1842, chap. 33, sect. 21, gave power to the County Commissioners to seize and sell any timber cut by any trespassers on lands reserved for public use, and pay the proceeds of such sales into the county treasury. Under this authority, the County Commissioners of the county of Washington, sold to the principal defendant, timber which he had cut upon the reserved lots in township, numbered 10, in the 3d range, North of the Bingham Purchase, during the winter, previous to the sale, and at the same time, and in consideration of the sale, the defendants bound and obliged themselves to pay to the county of Washington, the sums named therein on certain conditions, which have been fulfilled.
If there were no consideration named in the instrument declared on, it would not be competent for the obligors to defend upon this ground, against a sealed contract.
But there Avas no other relinquishment of title or sale of the timber, than what is contained in this instrument; by it the transfer of the interest, which had not previously passed, and the contract to pay the stipulated price Avere simultaneous ; and there was full and valid consideration for the defendants’ obligation apparent on the face of the paper.
The instrument runs to the county of Washington, a body corporate, capable of commencing and maintaining actions. The suit is for the purpose of obtaining the amount admitted *445by the defendants to be due from them, for the benefit of the party, to whom it may belong. The county of Washington holds the place of trustee to such party ; and to sustain a suit in its name, it is not necessary that it should be beneficially interested in the fund sought to be obtained. 1 Chitty’s Pleading, 4; Scholey and Dornville v. Mearns, 7 East, 148. The payment of a judgment in this suit will be a perfect protection against any other suit for the same cause.

Defendants defaulted.